Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 1 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 2 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 3 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 4 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 5 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 6 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 7 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 8 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document    Page 9 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document   Page 10 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document   Page 11 of 12
Case 2:21-bk-11463-WB   Doc 1 Filed 02/24/21 Entered 02/24/21 14:55:09   Desc
                        Main Document   Page 12 of 12
